Citation Nr: 1403796	
Decision Date: 01/28/14    Archive Date: 02/10/14

DOCKET NO.  08-22 871A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a lumbar spine disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from October 1953 to January 1956.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a May 1971 RO decision which denied service connection for a back disability.

In December 2007, the Board found that a notice of disagreement submitted in March 2005 was timely because the Veteran was denied proper notice of the May 1971 rating decision when it was sent to an incorrect address, and remanded the claim for proper notice in accordance with the Veterans Claims Assistance Act (VCAA) and issuance of a statement of the case, and the Veteran then perfected an appeal to the Board on the merits of his claim for service connection.

Subsequently, the Board has remanded the matter, most recently in August 2013, for additional evidentiary development, primarily for an adequate VA examination and medical opinion.  The case was subsequently returned to the Board.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) which entail paperless claims processing. Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

REMAND

A United States Court of Appeals for Veterans Claims (Court) or Board remand confers upon the appellant the right to compliance with that order.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105   (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand).  This case has been remanded several times before, in an effort to obtain an adequate VA medical examination and medical opinion regarding the etiology of the Veteran's current low back disability.  Some development was completed, and the case was subsequently returned to the Board.  Unfortunately, there was not adequate compliance with the remand directives, so another remand is required.  Id.   

The Veteran contends that while on active duty he injured his back lifting a heavy motor part and then dropping it.  The Veteran has asserted that fellow servicemen told him at the time that they heard an audible click from his back when he lifted the heavy part.  He reports that he has had back pain since that time. 

In a written brief dated in December 2013, the Veteran's representative requested that this case be remanded again for a supplemental medical opinion, asserting that the October 2013 VA medical opinion is inadequate as it is not responsive to the Board's prior remand directives. 

A review of the record reflects that the May 2013 and October 2013 VA medical opinions do not include any discussion of the relevant lay evidence of record in support of the Veteran's claim for service connection for a lumbar spine disability, including the Veteran's competent lay statements regarding an in-service injury to the spine as well as his lay statements regarding his continuous symptomatology since service. 

The representative argued that the examiner's failure to consider the Veteran's statements regarding an in-service injury and other lay statements regarding post-service symptomatology renders the VA examination inadequate and that a remand is necessary in order to comply with the directives of the prior remands.  The Board agrees.  

The Board finds that another VA medical nexus opinion is needed from a different VA examiner, with a review of the claims file, medical evidence and lay evidence, and an adequate supporting rationale.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes the effort to provide an examination, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided); Stefl v. Nicholson, 21 Vet. App. 120, 123-25 (2007) (VA's duty to assist a Veteran with a claim includes providing an adequate examination when such an examination is indicated as necessary); Nieves-Rodriguez, 22 Vet. App. 295 (2008); McClendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

On remand, the AMC should also associate any recent outstanding relevant VA treatment records with the claims folder or electronic records file.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Obtain any outstanding relevant VA treatment records (that are not already on file) and associate them with the paper claims file or electronic claims file.

2.  Upon receipt of all additional records, forward the claims file to a different VA examiner to obtain an additional medical nexus opinion concerning the etiology of the current lumbar spine disability.

The claims file, including a complete copy of this remand (and any additional evidence obtained on remand), must be made available to and reviewed by the examiner for the pertinent medical and other history. 

The Veteran reported a back injury from lifting a heavy motor part in service and stated that witnesses to the injury told him that an audible "click" was heard.  He also reports a history of back pain since the date of the injury.  Medical information from the Mayo Clinic associating a "popping" sound with a back sprain was submitted in support of the Veteran's claim and the January 2012 VA examiner also determined that the Veteran most likely sustained a lumbosacral sprain or strain in service while lifting.  Lastly, a 1975 X-ray study notes "irregularity of the anterior aspect of the 3rd lumbar vertebra that may be due to trauma," as well as degenerative changes of the lumbar spine.

Please explicitly consider and discuss the lay evidence concerning the Veteran's relevant medical history, including the injury described by the Veteran; the significance, if any, of the clicking sound heard; and the Veteran's reported history of continuous symptoms of back pain since the injury in service, and other lay and medical evidence of record, and provide a medical opinion in response to the following question:

What is the likelihood (very likely, as likely as not, or unlikely) that any current lumbar spine disability is directly related to the Veteran's military service or dates back to his service? 

The term "as likely as not" means at least 50 percent probability.  It does not, however, mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

If any requested information cannot be provided without resort to speculation, indicate whether the inability to provide a definitive opinion is due to a need for further information, because the limits of medical knowledge have been exhausted, or for some other reason.

The examiner must identify the facts relied on for all opinions provided and give a full explanation as to why those particular facts support the conclusion. 

3.  Review the medical examination report obtained to ensure that the remand directives have been accomplished, and return the case to the examiner if all questions posed are not answered. 

4.  Finally, readjudicate the claim on appeal.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



